Title: Richard Rush to Thomas Jefferson, 12 August 1813
From: Rush, Richard
To: Jefferson, Thomas


          Dear sir. Washington August 12. 1813.
          Since I had the pleasure to receive your letter of the 11th of last month, the two written to my father, mentioned in your favor to me of the 31. of May, have come to light. As was thought possible, they had been put away even with more care than the rest, and on that account were not found as soon as the rest. I lose no time in enclosing
			 them to you, happy in accompanying them with the assurance that they have been exposed to no eyes but our own.
          Lest it should not in any other way reach you, I also beg permission to send you a newspaper containing an address from Mr Ingersoll, of the house of representatives, to his constituents. It looks, moreover, so long, and the print is so small, that perhaps it requires a voucher, beforehand, in every case, before it would be taken up to be read. It
			 treats of the foreign influence to which our government is said to have been subject for many years past, and altho, a common topick, I will take the liberty to say that it is here handled in no
			 common way. If ever you look back for a moment upon these things from the loop holes of your retreat, I have ventured to think that this piece of Mr Ingersoll’s will strike you as doing great justice to some portions of our publick history; and it is under the hope that it may possibly serve you as amusement for an hour, I have taken the liberty
			 to send it. The redundance of a mind still young, you will observe in it.
          I hope, sir, you keep your health in all things. often have I heard my father express a wish, that you might find leisure and feel the desire, even now in your retirement, still to look to your country; that in addition to all you have already done and written for
			 it, you would yet favor it with something more, some work upon its past history, or peculiar interests, to be made the medium of the further treasures of your knowledge, and the still riper
			 reflections of your wisdom. But I forbear to say more,
			 asking pardon for thus much of encroachment, and begging permission to offer you the assurances of my great devotion and respect.
          Richard
            Rush.
        